 



Exhibit 10.1
CHANGE IN CONTROL AGREEMENT
     This Change in Control Agreement (the “Agreement”) is made and entered into
by and between David M. Feinberg (the “Employee”) and Allegheny Energy Service
Corporation (the “Company”), effective as of October 18, 2006.
R E C I T A L S
     A. It is expected that the Company’s parent, Allegheny Energy, Inc.
(“Allegheny”), from time to time may consider the possibility of an acquisition
by another company or other Change in Control (as defined below). The Board of
Directors of Allegheny (the “Board”) recognizes that such consideration can be a
distraction to the Employee and can cause the Employee to consider alternative
employment opportunities. The Board has determined that it is in the best
interests of Allegheny and its stockholders to assure that Allegheny and the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change in Control.
     B. The Board believes that it is imperative to provide the Employee with
certain benefits upon a Change in Control in order to provide the Employee with
enhanced financial security and provide incentive and encouragement to the
Employee to remain with the Company notwithstanding the possibility of a Change
in Control.
     THEREFORE, the parties hereto agree as follows:
     1. Term of Agreement.
          (a) The term of this Agreement shall commence on the date hereof and
expire on the second anniversary of the date hereof; provided, however, that
such term shall thereafter automatically be extended for additional one-year
periods unless either party shall give the other party notice of such party’s
election not to extend the term at least thirty days in advance of the date that
the term would otherwise end. This Agreement shall terminate prior to the
expiration of its scheduled term on the earlier of (i) the date that all
obligations of the parties hereto with respect to this Agreement have been
satisfied or (ii) the date that the Employee’s employment with the Company
terminates for any reason, but only if such termination of employment occurs
prior to the Change in Control Date (as defined below).
          (b) The parties agree that this Agreement shall replace and supersede
the Change in Control Agreement, dated August 2, 2004, between the Company and
the Employee, which effective as of the date hereof, is hereby terminated and
shall be of no further force or effect.
     2. Definitions. The following definitions shall apply solely for purposes
of this Agreement and such definitions shall have no application in any other
agreement, plan or arrangement between the Employee and the Company or any if
its subsidiaries or affiliates:

 



--------------------------------------------------------------------------------



 



          (a) “Cause” means (i) the Employee’s conviction of, or plea of guilty
or nolo contendere to, (A) a felony or (B) a lesser crime or offense which, in
the reasonable opinion of the Company, could adversely affect the business or
reputation of Allegheny and its subsidiaries and affiliates (collectively, the
“AE Companies”), (ii) the Employee’s repeated failure to follow specific lawful
directions of the Board or any officer to whom he reports, (iii) the Employee’s
willful misconduct, fraud, embezzlement or dishonesty either in connection with
his duties to the AE Companies or which otherwise causes damage or, in the
reasonable opinion of the Company, is likely to cause damage, to the AE
Companies, (iv) the Employee’s failure to perform a substantial part of his
duties following notice and a reasonable opportunity to cure (if such failure is
capable of cure), (v) the Employee’s material violation of any policy, procedure
or guideline of the AE Companies following notice and reasonable opportunity to
cure (if such violation is capable of cure), (vi) the Employee’s abuse of
alcohol or illegal drugs, or (vii) the Employee’s violation of any applicable
confidentiality, non-competition or non-solicitation covenants relating to the
AE Companies.
          (b) “Change in Control” means the occurrence of either of the
following events:
               (i) the consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving Allegheny,
or a sale or other disposition of all or substantially all of the stock of
Allegheny or a sale of all or substantially all of the assets of Allegheny and
its subsidiaries (each, a “Business Combination”), in each case, unless,
immediately following such Business Combination, the individuals and entities
who were the beneficial owners of Allegheny’s Outstanding Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, a majority of the combined voting power of the then outstanding
voting securities, of the entity resulting from such Business Combination,
(including, without limitation, an entity which, as a result of the Business
Combination, owns Allegheny or all or substantially all of the assets of
Allegheny and its subsidiaries either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership of the
Outstanding Voting Securities immediately prior to such Business Combination; or
               (ii) the approval by Allegheny’s shareholders of a complete
liquidation or dissolution of Allegheny.
          (c) “Change in Control Date” means the first date after the date
hereof on which a Change in Control occurs; provided, however, that if a Change
in Control occurs and if the Employee’s employment with the Company is
terminated or an event constituting Good Reason (as defined below) occurs prior
to the Change in Control, and if it is reasonably demonstrated by the Employee
that such termination or event (i) was at the request of a third party who has
taken steps reasonably calculated to effect the Change in Control, or
(ii) otherwise arose in connection with or anticipation of the Change in Control
then, for all purposes of this Agreement, the Change in Control Date shall meant
the date immediately prior to the date of such termination or event.
          (d) “Good Reason” means the occurrence of any of the following events
without the prior consent of the Employee:

2



--------------------------------------------------------------------------------



 



               (i) a reduction in the Employee’s then current annual base
salary, a reduction in the Employee’s target bonus opportunity under the
Allegheny Energy, Inc. Annual Incentive Plan or any other incentive compensation
plans or arrangements or a material reduction in the employee benefits provided
to the Employee;
               (ii) a material diminution in the Employee’s title, duties or
authority; provided, however, that the fact that Allegheny, following a Change
in Control, is a subsidiary or division of another entity, rather than a public
company, shall not, by itself, be deemed to result in a material diminution in
the Employee’s title, duties or authority under this clause; or
               (iii) the relocation of the Employee’s office to a location more
than 50 miles from Greensburg, Pennsylvania.
          (e) “Outstanding Voting Securities” means the outstanding voting
securities of Allegheny entitled to vote generally in the election of
Allegheny’s directors.
          (f) “Termination Date” means the date of termination of the Employee’s
employment with the Company, as set forth in notice of termination received by
the Company from the Employee or received by the Employee from the Company.
     3. Change in Control Benefits.
          (a) The Employee shall be entitled to receive the following benefits
from the Company if the Employee’s employment with the Company is terminated by
the Company without Cause or if the Employee resigns such employment for Good
Reason, in either case within the twelve-month period following the Change in
Control Date:

3



--------------------------------------------------------------------------------



 



               (i) a prompt lump sum cash payment equal to three times the sum
of (i) the Employee’s annual base salary as in effect immediately prior to the
Termination Date (determined without regard to any decrease in such annual base
salary resulting in Good Reason) and (ii) the Employee’s target bonus under the
Allegheny Annual Incentive Plan for the year in which the Termination Date
occurs (determined without regard to any decrease in such target bonus resulting
in Good Reason);
               (ii) a prompt lump sum cash payment equal to the product of
(A) the Employee’s target bonus under the Allegheny Annual Incentive Plan for
the year in which the Termination Date occurs (determined without regard to any
decrease in such target bonus resulting in Good Reason) and (B) a fraction, the
numerator of which is the number of days in such year through and including the
Termination Date and the denominator of which is 365; and
          (b) The Employee shall not be required to repay any relocation
payments or benefits received from the Company in accordance with the relocation
policy of the Company or otherwise, and shall be entitled to receive promptly
any other amounts due to the employee in respect of any relocation benefits.
     4. Tax Indemnity. The provisions of Exhibit A hereto shall apply with
respect to any Excise Tax (as defined therein) imposed on the Employee.
     5. Successors.
          (a) Any successor to the Company or Allegheny (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) or to all or substantially all of Allegheny’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the obligations under this Agreement in the same manner and to the
same extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s or Allegheny’s business
and/or assets.
          (b) The terms of this Agreement and all rights of the Employee
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
     6. Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been received when
personally delivered or two business days after when mailed by U.S. registered
or certified mail, return receipt requested and postage prepaid. In the case of
the Employee, mailed notices shall be addressed to the home address which the
Employee most recently communicated to the Company in writing. In the case of
the Company, mailed notices shall be addressed to its corporate headquarters,
and all notices shall be directed to the attention of its Vice-President-Human
Resources.

4



--------------------------------------------------------------------------------



 



     7. Miscellaneous.
          (a) No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
          (b) No agreements, representations or understandings (whether oral or
written and whether express or implied) which are not expressly set forth in
this Agreement have been made or entered into by either party with respect to
the subject matter hereof.
          (c) The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of New York as applied to
agreements entered into and performed within New York solely by residents of
that state.
          (d) The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision hereof, which shall remain in full force and effect.
          (e) The Company shall be entitled to withhold from payments due
hereunder any required federal, state or local withholding or other taxes.
          (f) The Company and the Employee acknowledge that, notwithstanding
this Agreement, the Employee’s employment is and shall continue to be at-will
and, therefore, that such employment may be terminated by either the Company or
the Employee at any time, with or without cause and with or without notice.
          (g) This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the date set forth above.

            COMPANY   ALLEGHENY ENERGY SERVICE CORPORATION
 
       
 
       
 
  By:   /s/ Paul J. Evanson
 
       
 
      Paul J. Evanson
Chairman, President, and
Chief Executive Officer
 
       
 
       
EMPLOYEE
       
 
       
 
       
 
      /s/ David M. Feinberg
 
       
 
      David M. Feinberg

6



--------------------------------------------------------------------------------



 



Exhibit A
Tax Indemnity
     Gross-Up. In the event it shall be determined that any payment, award,
benefit or distribution (including any acceleration) by the Company (or any of
the AE Companies) or any entity which effectuates a transaction described in
Section 280G(b)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”) (or any of its affiliates) to or for the benefit of the Employee
(whether pursuant to the terms of this Agreement or otherwise, but determined
without regard to any additional payments required under this Exhibit A) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”) or any interest or
penalties are incurred with respect to such excise tax by the Employee (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Employee shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Employee of all taxes, including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Taxes imposed upon the Gross-Up Payment, the
Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. For purposes of this Exhibit A, the Employee shall be
deemed to pay federal, state and local income taxes at the highest marginal rate
of taxation for the calendar year in which the Gross Up Payment is to be made,
taking into account the maximum reduction in federal income taxes which could be
obtained from the deduction of state and local income taxes.
     Determination. All determinations required to be made under this Exhibit A,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by the Company’s independent auditors or such other
certified public accounting firm of national standing reasonably acceptable to
the Employee as may be designated by the Company (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and the
Employee within 15 business days of the receipt of notice from the Employee that
there has been a Payment, or such earlier time as is requested by the Company.
All fees and expenses of the Accounting Firm shall be borne solely by the
Company. Any Gross-Up Payment, as determined pursuant to this Exhibit A, shall
be paid by the Company to the Employee within five days of the later of (i) the
due date for the payment of any Excise Tax, and (ii) the receipt of the
Accounting Firm’s determination. If the Accounting Firm determines that no
Excise Tax is payable by the Employee, it shall furnish the Employee with a
written opinion to such effect, and to the effect that failure to report the
Excise Tax, if any, on the Employee’s applicable federal income tax return will
not result in the imposition of a negligence or similar penalty. Any
determination by the Accounting Firm shall be binding upon the Company and the
Employee. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”) or Gross-up Payments are
made by the Company which should not have been made (“Overpayments”), consistent
with the calculations required to be made hereunder. In the event the Employee
is required to make a payment of any Excise Tax, the Accounting Firm shall

 



--------------------------------------------------------------------------------



 



determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Employee. In the event the amount of Gross-up Payment exceeds the amount
necessary to reimburse the Employee for his Excise Tax, the Accounting Firm
shall determine the amount of the Overpayment that has been made and any such
Overpayment shall be promptly paid by the Employee (to the extent he has
received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Company. The Employee shall
cooperate, to the extent his expenses are reimbursed by the Company, with any
reasonable requests by the Company in connection with any contests or disputes
with the Internal Revenue Service in connection with the Excise Tax.

 